DETAILED ACTION

1. This communication is in response to the amendment filed on 10/30//2020. The present application is being examined under the pre-AIA  first to invent provisions.

1a. Status of the claims:

      Claims 1, 19, and 37 are amended.
      Claims 3-5, 7-8, 10, 12-14, 17-18, 21-23, 25-26, 28, 30-32, 35-36, 39-41, 43-44, 46, 48-50,
      and 53-54 are canceled.
      Claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 are 
       pending.  
 
 1b. The rejection of claims 19, 20, 24, 27, 29, and 33-34 under 35 U.S.C. 101 is withdrawn.

Response to Argument
2. Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.

A, Applicant argues that He and BAE do not disclose "perform[ing] distributed node health support service management in a first distributed node health support service management role as a function of the selected first mode of operation, wherein the distributed node health support service management in the first distributed node health support service management role at said first processor node includes processing a service request for servicing the distributed computing system including forwarding a service notification to a support center external to the distributed computing system" as required by claim 1. Instead, it appears that the Examiner's citations to the He reference are directed to devices in a home network which provide 

In response to A:
        1.  the Applicant’s arguments about the amended claim have being considered. A new 
            reference is brought to address the amended limitation and the remaining limitations of 
             the claim is addressed by responding to the Applicant’s arguments. First, regarding the 
             amended limitation of “processing a service request  for servicing the distributed 
            computing system including forwarding a service notification to a support center external
            to the distributed computing system,” is being addressed by a new reference, CHUNG.

        2.  Second, the remaining limitations  of the claim “perform[ing] distributed node health 
            support service management in a first distributed node health support service 
            management role as a function of the selected first mode of operation, wherein the 
            distributed node health  support service management in the first distributed node health 
           support service management role at said first processor node includes processing a 
            service request for  servicing the distributed computing system” are taught by the 
            combination of  He and BAE. The Applicant states that He does not disclose the claim 
            invention because He is directed  to “a home network which provides networking or 
             resource sharing such as services in paragraphs [0024] and [0076]. The paragraphs cited 
             by the Applicant are just about one embodiment of He’s disclosures where the service of 
             distributed computing system applies to a printing system. But in different embodiments, 
             for example, He discloses in paragraph [0023] a global node performing management of 
             other devices by providing resources to said devices. How can be seen, the distributed 
             computing system in [0023] discloses the global node receiving request for management 
             service entity that is one of the limitations of the remaining limitations of the claim. 
             The global node performing management of other devices is equated to first distributed 
             node health service management service because services is being provided to the other 
             nodes by the global node. Another limitation is also disclosed in paragraph [0023], 
             for example, the resources are disclosed being provided for other nodes after a request 
             for service was  made.   

     3. A third Applicant’s arguments is being addressed about BEA’s reference disclosures do not  
         meet the deficiencies of HE because BAE does not disclose " selecting a first mode of 
         operation of a distributed node health support service management system by said plurality 
         of processor nodes in said distributed computing system including said first processor 
         node; and in response to selection of a first mode of operation of the distributed node 
        health  support service management system, configuring said first processor node to also 
        perform distributed node health support service management in a first distributed node 
        health  support service management role as a function of the selected first mode of 
       operation." The  Applicant has further articulated his position by stating  that “the cited 
       quorum services 106 are directed to "fencing operations 312" which are integrated with
       "membership services 306." Bea, para. 69.  It is noted that although the Examiner's citations 
        to the Bea reference describe a "cluster health status", it is clear that the role of the quorum 
       services  106 is reporting the health status to a distributed applications 102. Bae, para. 31. 
       However, the Examiner has cited no portion of the Bea reference teaching or suggesting that 
       the distributed applications 102 perform "processing a service request for servicing the 
      distributed computing system including forwarding a service notification to a support center 
       external to the distributed computing system" as required by claim 1.”  First, BAE is not 
      cited for the last part of this argument that is  amended limitation “the distributed computing 
      system including forwarding a service notification to a support center external to the 
      distributed computing system, ” but this amended limitation is addressed by CHUNG,   
       as it was cited earlier to respond to the amended limitation. The Applicant points out that 
      “the cited quorum services 106 are directed to "fencing operations 312" which are 
      integrated with "membership services 306." Bea, para. 69.  It is noted that although the 
     Examiner's citations to the Bea reference describe a "cluster health status", it is clear that the 
      role of the quorum services 106 is reporting the health status to a distributed applications
     102. Bae, para. 31.”  But the Examiner disagrees because the selection by quorum service is 

      node among a plurality of nodes to send an application.  For example, in another paragraph 
      BAE discloses more accurately the distribution of application between note using a group 
     leader. As can be seen,  BAE discloses  in  [0030]-[0031]  using a quorum service, a node 
      provides services and accesses to other nodes that are selected (BAE,[0030]-[0031]);
      in addition, BAE discloses in paragraph [0069]   a selection of a node that performs a role as 
      a group leader. As can be seen, in a distributed computing system a mode of selection  to 
      select which node among a plurality of nodes to send an application service is disclosed by 
      BAE. Therefore, the combination of He and BAE discloses the remaining limitations of the 
     claim.
 
Double Patenting

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
       A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown to
            Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
3a. Claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,389,824 B2 in view of CHUNG et al.  (US 2013/0166677 A1).  Because U.S. Patent Application No. 10,389,824 B2 does not disclose the feature of “wherein the distributed computing system including forwarding a service notification to a support center external to the distributed computing system,” another prior art, CHUNG, is cited. CHUNG discloses the feature that determines to escalate the role of node 2 and to change the role of the node 2 from Sub to Pub-sub based on the determined role escalation; node 1 sends a notification message of the role trigger to node 2; node 2 is assigned of Pub-Sub via a triggering role ( CHUNG, [0057]). One having ordinary skill in the art at the time the invention was made would combine the U.S. Pat No. 10,389,824 B2 with CHUNG in order to reduce the rea-time characteristics of distribution and to change the right to access control of groups which receive similar data amongst all the nodes which receive pieces of data (CHUNG, [0005]).
  

3b. Claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of patent # 9,678,801 B2.  Claims 1-14 of patent # 9,678,801 B2 contain every element of claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 of the instant application and as such anticipate(s) claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 of the instant application.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

3c. Claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of patent # 9,678,802 B2.  Claims 1-30 of patent # 9,678,802 B2 contain every element of claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 of the instant application and as such anticipate(s) claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 of the instant application.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. Claims 1-4, 6-9, 12-15,  19-22, 24-27, 30-33, 37-40, 42-45, and  48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al. (hereinafter “He”) (US 2006/0155802 A1), in view of BAE et al.  (hereinafter “BAE”) (US 2011/0289344 A1), and further in view of CHUNG et al.  (hereinafter “CHUNG”) (US 2013/0166677 A1).     
 
Regarding claim 1, He discloses a method, comprising:
  performing data processing functions at each of a plurality of processor nodes including performing data processing functions at a first processor node in a first data processing role, in a distributed computing system having said plurality of processor nodes(He discloses that in a dynamic and resource sharing system (master mode by the first node in a master mode) , a node (first node because only a first node is claim, this node is being considered as a first node)  having a combination of plurality of services that processes software to support a sharing and integration services distributed on the plurality of devices (He, [0076]));  wherein the distributed node health support service management in the first distributed node health support service management role at said first processor node includes processing a service request for servicing the distributed computing system (He discloses a request being received from a global node performing management of other device by providing resources to said devices ( He, [0023])).   

            He does not disclose  selecting a first mode of operation of a distributed node health support service management system by said plurality of processor nodes in said distributed computing system including said first processor node; and  in response to selection of a first mode of operation of the distributed node health support service management system, configuring said first processor node to also perform distributed node health support service management in a first distributed node health support service management role as a function of the selected first mode of operation; wherein the distributed computing system including forwarding a service notification to a support center external to the distributed computing system.    
 
selecting a first mode of operation of a distributed node health support service management system by said plurality of processor nodes in said distributed computing system including said first processor node (BAE discloses using a quorum service, a node provides services and accesses to other nodes are selected (BAE,[0030]-[0031]); and  in response to selection of a first mode of operation of the distributed node health support service management system (BAE discloses health status of a plurality of nodes that received distributed applications (BAE, 0056)), configuring said first processor node to also perform distributed node health support service management in a first distributed node health support service management role as a function of the selected first mode of operation (BAE discloses a selection of a node performing a role as a group leader  (BAE, 0069)).    

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement BAE support service with health status with He service management modes of operation in distribution node service management system. One ordinary skill in the art will be motivated to do so in order to integrate automated node fencing into a quorum services, where a usability state of each node refers to ability to provide service and access shared resources (BAE, [0031]). 

            He in view of BAE do not disclose wherein the distributed computing system including forwarding a service notification to a support center external to the distributed computing system.    

            CHUNG discloses wherein the distributed computing system including forwarding a service notification to a support center external to the distributed computing system  (CHUNG discloses the feature that determines to escalate the role of node 2 and to change the role of the node 2 from Sub to Pub-sub based on the determined role escalation; node 1 sends a notification message of the role trigger to node 2; node 2 is assigned of Pub-Sub via a triggering role ( CHUNG, [0057]).


 
Regarding claim 2, He, BAE, and CHUNG disclose the method of claim 1 wherein said configuring configures said first processor node to perform distributed node service management in a master distributed node service management role which includes joining additional processor nodes in said distributed computing system to said distributed node service management system (He, [0029], exchange for establishing a resource sharing is disclosed being done between a global node an a specific node).

       He does not disclose distributed node health support service management.       BAE discloses distributed node health support service management (BAE discloses health status of a plurality of nodes that received distributed applications (BAE, 0056)).

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement BAE support service with health status with He’s teachings in view of CHUNG’s teachings of service management modes of operation in distribution node service management system. One ordinary skill in the art will be motivated to do so in order to integrate automated node fencing into a quorum services, where a usability state of each node refers to ability to provide service and access shared resources (BAE, [0031]).

Regarding claim 6, He, BAE, and CHUNG disclose the method of claim 2 wherein the joining additional processor nodes in the distributed computing system to the distributed node service management system includes assigning a distributed node service management role to a processor node joining the distributed node service management system (He, [0020], a node is disclosed having a service ).
distributed node health support service management.         BAE discloses distributed node health support service management (BAE discloses health status of a plurality of nodes that received distributed applications (BAE, 0056)).

          Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement BAE support service with health status with He’s teachings in view of CHUNG’s teachings of service management modes of operation in distribution node service management system. One ordinary skill in the art will be motivated to do so in order to integrate automated node fencing into a quorum services, where a usability state of each node refers to ability to provide service and access shared resources (BAE, [0031]).

Regarding claim 9, He, BAE, and CHUNG disclose the method of claim 6 wherein the distributed node service management role assigned to a processor node joining the distributed node service management system is a function of preselected user preferences (He, [0061],  a characteristic of a home user joining the network is the network have support for existing technique and devices). 
       He does not disclose distributed node health support service management.       BAE discloses distributed node health support service management (BAE discloses health status of a plurality of nodes that received distributed applications (BAE, 0056)).

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement BAE support service with health status with He’s teachings in view of CHUNG’s teachings of service management modes of operation in distribution node service management system. One ordinary skill in the art will be motivated to do so in order to integrate automated node fencing into a quorum services, where a usability state of each node refers to ability to provide service and access shared resources (BAE, [0031]).  
   
Regarding claim 15, He, BAE, and CHUNG disclose the method of claim 1 wherein the configuring of processor nodes is performed independently of data processing functions at the processor nodes being configured so that the data processing functions at the processor nodes being configured are not disrupted by the configuring of the processor nodes to perform distributed node service management (He, [0005], a single node can provide a sharing and distributed function to other devices and can also achieve a single node function ).   

         He does not disclose distributed node health support service management; He does not disclose further comprising in  response to the selection of the first mode of operation of the distributed node health support service management system, configuring additional processor nodes of the distributed computing system to also perform distributed node health support service management in distributed node health support service management roles as a function of the selected first mode of operation.

         BAE discloses distributed node health support service management (BAE discloses health status of a plurality of nodes that received distributed applications (BAE, 0056)); further comprising in  response to the selection of the first mode of operation of the distributed node health support service management system (BAE discloses using a quorum service a node that provides service and access to other nodes is selected (BAE,[0030]-[0031]); configuring additional processor nodes of the distributed computing system to also perform distributed node health support service management in distributed node service management roles as a function of the selected first mode of operation (BAE discloses a selection of a node that performs a role as a group leader  (BAE, 0069)). 

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement BAE support service with health status with He’s teachings in view of CHUNG’s teachings of service management modes of operation in distribution node service management system. One ordinary skill in the art will be motivated to do so in order to integrate automated node fencing into a quorum services, where a usability state of each node refers to ability to provide service and access shared resources (BAE, [0031]).

Regarding claim 19, He discloses  a computer program product for managing a distributed computing system having a plurality of processor nodes, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein for execution by a processor to perform managing operations (He discloses configuration program being executed in a device  by a resource management device  having registering information (registering information is storing program)( He, [0178])); in addition, claim 19 is substantially similar to claim 1, thus the same rationale applies.    
 
Regarding claim 20, claim 20 is substantially similar to claim 2, thus the same rationale applies.    

Regarding claim 24, claim 24 is substantially similar to claim 6, thus the same rationale applies.    

Regarding claim 27, claim 27 is substantially similar to claim 9, thus the same rationale applies.    

Regarding claim 33, claim 33 is substantially similar to claim 15, thus the same rationale applies.    


Regarding claim 37, claim 37 is substantially similar to claim 1, thus the same rationale applies.    

Regarding claim 38, claim 38 is substantially similar to claim 2, thus the same rationale applies.    

Regarding claim 42, claim 42 is substantially similar to claim 6, thus the same rationale applies.    

Regarding claim 45, claim 45 is substantially similar to claim 9, thus the same rationale applies.    

claim 51 is substantially similar to claim 15, thus the same rationale applies.    
Allowable Subject Matter
5. Claims 11, 16, 29, 34, 47, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. In addition, a Terminal Disclaimer has to be approved and/or the cited claims have to be amended to overcome the Double Patenting rejections. 

Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455